May 28, 2008 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. REPORTS APRIL 2 ST. PETERSBURG, Fla. – In an effort to provide timely information to enable analysts and investors to stay better informed about the general trends in our major business segments, we are releasing selected operating statistics. Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. “April reflected a little better market environment,although asset writedowns continued to be reported by large institutions, a condition which will probably extend until year-end.
